EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Simon on (#50258).
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) A driving method for a liquid crystal display device, wherein the liquid crystal display device comprises: a display module, the display module comprising a plurality of pixel units arranged in an array; each pixel unit comprising a red sub-pixel, a green sub-pixel and a blue sub-pixel; and the display module being divided into at least two mutually independent display areas; and a backlight module, provided with a plurality of backlight units, each backlight unit comprising a red light source, a green light source and a blue light source; the display area corresponding to at least one of the backlight units; and backlight units corresponding to different display areas being independent of each other; the driving method comprising:
determining, based on a quantity of 0 gray scale data in an original gray scale data group to be displayed by each of the pixel units, a type of a color corresponding to the original gray scale data;

outputting and displaying the first gray scale data group and the second gray scale data group respectively in two consecutive time periods;
respectively calculating average gray scale values of the red sub-pixels, the green sub-pixels and the blue sub-pixels in gray scale values corresponding to original gray scale data group to be displayed in each of the display areas;
determining the magnitudes of the average gray scale values corresponding to the at least one red sub-pixel, the at least one green sub-pixel and the at least one blue sub-pixel in each of the display areas; and
turning off a light source in the backlight unit corresponding to each of the display areas, which light source has a same color as a sub-pixel having the minimum average gray scale value in the display area.
	6. (Currently Amended) The driving method for a liquid crystal display device according to claim 1[[5]], wherein the first gray scale data group is a ternary mixed color gray scale data group, a binary mixed color gray scale data group or a unitary color gray scale data group.
	7. (Currently Amended) The driving method for a liquid crystal display device according to claim 1[[5]], wherein the second gray scale data group is a binary mixed color gray scale data group or a unitary color gray scale data group.
1[[5]], wherein the driving method further comprises:
increasing a driving frequency of each of the pixel units to 1 to 3 times to compensate for a display speed that is lowered due to gray scale value decomposition.
	12. (Currently Amended) The driving method for a liquid crystal display device according to claim 10[[11]], wherein the first gray scale data group is a ternary mixed color gray scale data group, a binary mixed color gray scale data group or a unitary color gray scale data group.
	13. (Currently Amended) The driving method for a liquid crystal display device according to claim 10[[11]], wherein the second gray scale data group is a binary mixed color gray scale data group or a unitary color gray scale data group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The Applicant has filed a terminal disclaimer, which overcomes the double patenting rejection made in the previous Office Action.
Regarding currently amended claim 1, the combination of Shan and Inuzuka cited in the previous Office Action do not render obvious the newly amended limitations incorporated from previous claims 2 and 5.
Regarding currently amended claim 10, the combination of Shan and Inuzuka cited in the previous Office Action do not render obvious the newly amended limitations incorporated from previous claim 11.
Regarding currently amended claim 18, the combination of Shan and Inuzuka cited in the previous Office Action do not render obvious the newly amended limitations incorporated from previous claim 20.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Gene W Lee/Primary Examiner, Art Unit 2692